DETAILED ACTION

Response to Amendment
1.	Amendment received on 02/26/2021 has been entered. Claims 1, 3-4, 12 and 15 have been amended and claims 13-14 have been canceled.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-12 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2015/0093086).

	As to claim 1, Wu teaches a display device, comprising: 
a display panel including a display area and a non-display area ([0032] the display panel 11 includes a main display region 110… and a non-display region 114, fig. 1); and
 an optical plate disposed on the display panel  and including an optical waveguide and a body portion surrounding the optical waveguide ([0032] the image compensation element 12 disposed upon the display panel 11, which including a plurality of main portions 122 and support portions 123, fig. 1, [0037] main portion 122…includes…a plurality of light guiding channels 1226), the optical waveguide including:
 an input terminal which is disposed on the display area and receives light from the display panel ([0038] the plurality of light guiding channels 1226 independent from each other and extends from the light incident surface 1220 to the light emitting surface 1222… a light beam introduced into each of the light guiding channels 1226 is expanded and transmitted from the light incident surface 1220 to the light emitting surface 1222, fig. 4); and
 an output terminal which is disposed over the non-display area and outputs the light ([0038] the projection of the light emitting surface 1222 to the light incident surface 1220 cover the periphery display region 112 and the non-display region 114, fig. 4),
wherein the optical plate further includes a first surface which is an upper surface from which the light is outputted ([0037] a light emitting surface 1222, fig. 4), a second surface disposed between the first surface and the display panel ([0037] a light incident surface 1220,  fig. 4), and a third surface which is a side surface connecting the first surface and the second surface and disposed on the display area, the third surface being perpendicular to the first surface ([0037] a connecting surface 1227 … perpendicular to … the light emitting surface 1222, fig. 4) and the input terminal is disposed on the second surface, and the output terminal is disposed on the first surface ([0038] the plurality of light guiding channels 1226 … extends from the light incident surface 1220 to the light emitting surface 1222, fig. 4).  

As to claim 3, Wu teaches the display device wherein the optical plate further includes a fourth surface which is a side surface connecting the first surface and the second surface and disposed on the non-display area ( [0037] an inclined surface 1224 contacting the support portion 123 and interconnecting the light incident surface 1220 and the light emitting surface 1222…[0038] The projection of the light emitting surface 1222 to the light incident surface 1220 cover the periphery display region 112 and the non-display region 114, fig. 4).

As to claim 12, Wu teaches a tiled display apparatus, comprising: a display device unit including a plurality of display devices ([0055] two display devices 101 joined together, fig. 17) each having a display area and a non-display area ([0032] 
an optical plate disposed on the display panel and including an optical waveguide and a body portion surrounding the optical waveguide ([0032] the image compensation element 12 disposed upon the display panel 11, which including a plurality of main portions 122 and support portions 123, fig. 1, [0037] main portion 122…includes…a plurality of light guiding channels 1226), the optical waveguide including:
 an input terminal which is disposed on the display area and receives light from the display panel ([0038] the plurality of light guiding channels 1226 independent from each other and extends from the light incident surface 1220 to the light emitting surface 1222… a light beam introduced into each of the light guiding channels 1226 is expanded and transmitted from the light incident surface 1220 to the light emitting surface 1222, fig. 4); and
an output terminal which is disposed over the non-display area and outputs the light ([0038] the projection of the light emitting surface 1222 to the light incident surface 1220 cover the periphery display region 112 and the non-display region 114, fig. 4),
wherein the display area includes a central area and an edge area surrounding the central area ([0032] the display panel 11 includes a main display region 110, a periphery display region 112 represent the outmost part of the main display region 110, and a non-display region 114 located at the outmost one side of the periphery display and the optical waveguide of the optical plate is disposed on the edge area and the non-display area ([0038] the projection of the light emitting surface 1222 to the light incident surface 1220 cover the periphery display region 112 and the non-display region 114),
 wherein an opening disposed corresponding to the central area is defined in the optical plate ([0032] the main portions 122 and support portions 123 are connected end by end to form a rectangular frame like image compensation element 12 disposed on the peripheral of the display panel 11, fig. 2 shows an opening formed by the rectangular frame structure), 
wherein a sidwall of the opening is perpendicular to an upper surface of the optical plate from which the light is outputted ([0037] a connecting surface 1227 … perpendicular to … the light emitting surface 1222, figs. 4 and 2).  

13-14. (Canceled)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0093086) in view of Cok et al (US 2005/0220438).

As to claim 2, Wu does not teach inflection point as claimed.
However, Cok teaches the display device, wherein the optical waveguide ([0052] a row of light pipes 10 as shown in FIG. 10 can be preferably molded as a single unit in a linear array in which the light pipes 10 are connected together at the alignment features 18a and 18b, fig. 11) further includes at least one inflection point (some of the light pipes 16 shows a change in direction of curve in two points as illustrated in fig. 11). 
Wu and Cok are analogous arts because both inventions discuses image formation in the bezel areas as well as large scale display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Wu, wherein the optical waveguide further includes at least one inflection point, as suggested by Cok in order to provide “an optical converter at reduced cost and having added flexibility”([0011]).

As to claim 4, Wu does not teach a first inflection point and a second inflection point as claimed.
However, Cok teaches the display device, wherein the optical waveguide further includes a first inflection point and a second inflection point located over the first inflection point ( some of the light pipes 16 shows a change in direction of curve (inflection point) in two points as illustrated in fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Wu, wherein the optical waveguide further includes at least one inflection point, as suggested by Cok in order to provide “an optical converter at reduced cost and having added flexibility”([0011]).
As to claim 5, Wu in view of Cok teaches the display device wherein the optical waveguide further includes a first inflection area having a curved shape convex in a direction of the first and third surfaces by the first inflection point (Cok: curve 1, fig. 10 below) and a second inflection area having a curved shape convex in a direction of the second and fourth surfaces (Cok: curve 2, fig. 10 below).

As to claim 15, Wu does not teach the tiled display apparatus as claimed.
However, Cok teaches the tiled display apparatus, wherein the optical waveguide includes a first inflection point and a second inflection point located over the first inflection point ( some of the light pipes 16 shows a change in direction of curve (inflection point) in two points as illustrated in fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Wu, wherein the optical waveguide further includes at least one inflection point, as suggested by Cok in order to provide “an optical converter at reduced cost and having added flexibility”([0011]).



    PNG
    media_image1.png
    432
    752
    media_image1.png
    Greyscale


As to claim 16, Wu in view of Cok teaches the tiled display apparatus, wherein the optical waveguide includes a first inflection area having a curved shape convex in a direction of the first and third surfaces by the first inflection point (Cok: curve 1, fig. 10 below) and a second inflection area having a curved shape convex in a direction of the second and fourth surfaces (Cok: curve 2, fig. 10 below).

    PNG
    media_image1.png
    432
    752
    media_image1.png
    Greyscale


7.	Claims 6-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0093086) in view of Cok et al (US 2005/0220438) and further in view of Chin et al (US 2017/0094814).
As to claim 6, Wu in view of Cok does not teach the display device as claimed.
However, Chin teaches the display device, wherein the body portion and the optical waveguide include a glass material ([0179] as material that can be used for the optical fiber 510 and the resin support 520…glass is used). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Wu in view of Cok, wherein the body portion and the optical waveguide include a glass material, as suggested by Chin in order to provide higher refractive index ([0181]).

As to claim 7, Wu in view of Cok and further in view of Chin teaches the display device, wherein the optical waveguide has a refractive index higher than a refractive index of the body portion (Chin: [0028] a plurality of light conduits of a first refractive index, [0039] the light conduits …surrounded by supporting material having a third refractive index lower than the first refractive index, [0176]). 

As to claim 8, Wu in view of Cok and further in view of Chin teaches the display device, wherein a difference in refractive index between the optical waveguide and the body portion is about 0.002 to about 0.2. (Chin: [0179] as material that can be used for the optical fiber 510 and the resin support 520 of the frame-type optical member …, a light-transmitting material such as poly-methyl methacrylate (PMMA), poly carbonate (PC) …is used, [0180] the polymethyl methacrylate (PMMA) material has… the refractive index of about 1.49 to 1.50, and the poly carbonate (PC) has …the refractive index of about 1.57. Note that the difference between the refractive index of PMMA and PC is between 0.07-0.08).


As to claim 17, Wu in view of Cok does not teach the tiled display device as claimed.
However, Chin teaches the tiled display apparatus, wherein the body portion and the optical waveguide include a glass material ([0179] as material that can be used for the optical fiber 510 and the resin support 520…glass is used). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Wu in view of Cok, wherein the body portion and the optical waveguide include a glass material, as suggested by Chin in order to provide higher refractive index ([0181]).

As to claim 18, Wu in view of Cok and further in view of Chin teaches the tiled display apparatus wherein a difference in refractive index between the optical waveguide and the body portion is about 0.002 to about 0.2. (Chin: [0179] as material that can be used for the optical fiber 510 and the resin support 520 of the frame-type optical member …, a light-transmitting material such as poly-methyl methacrylate (PMMA), poly carbonate (PC) …is used, [0180] the polymethyl methacrylate (PMMA) material has… the refractive index of about 1.49 to 1.50, and the poly carbonate (PC) has …the refractive index of about 1.57. Note that the difference between the refractive index of PMMA and PC is between 0.07-0.08).

8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0093086) in view of Cok et al (US 2005/0220438) and further in view of Chin et al (US 2017/0094814) and further in view of Sakai et al (US 5,502,457).
As to claim 9, Wu in view of Cok and further in view of Chin does not teach wherein each of the output terminal and the input terminal has a width of about 10 micrometers to about 50 micrometers.
However Sakai teaches the display device, wherein each of the output terminal and the input terminal has a width of about 10 micrometers to about 50 micrometers (col. 5, lines 1-2, the optical fibers 12 having a dimeter 30 µm). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Wu in view of Cok and further in view of Chin, wherein each of the output terminal and the input terminal has a width of about 10 micrometers to about 50 micrometers, as suggested by Sakai
 in order to transmit image. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system for the intended purpose.

Allowable Subject Matter
9.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628